   Case 5:18-cr-00026 Document 519 Filed 04/09/19 Page 1 of 2 PageID #: 2149



                          UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF WEST VIRGINIA
                                BECKLEY DIVISION


UNITED STATES OF AMERICA,                         )
    Plaintiff,                                    )
v.                                                )   Criminal Case No. 5:18-cr-00026-03
                                                  )
JOSHUA RADCLIFFE,                                 )
    Defendant.                                    )

                                            ORDER

       This matter came on for hearing on the Petition for Action on Conditions of Pretrial

Release (ECF No. 510) and Amendment to the Petition on Conditions of Release (ECF No.

514). The defendant appeared in person and by counsel, Michael Whitt, CJA Panel Attorney,

and the United States was represented by Monica Coleman, Assistant United States Attorney.

Also present was Kachine Jonese, United States Probation Officer.

       The defendant admitted to the violations and therefore, the Court FINDS: 1) by a

preponderance of the evidence that the defendant has violated the terms of his supervised release;

2) by a preponderance of the evidence that there are no conditions or sets of conditions that

would assure the defendant’s appearance at trial; and 3) that, by clear and convincing evidence,

there are no conditions or sets of conditions that would reasonably assure the safety of others and

the community. Therefore, the Court ORDERS that the defendant’s bond be revoked and that

he be detained in the in the custody of the U.S. Marshal at the Southern Regional Jail and

Correctional Facility (SRJ) until the trial of this matter or until further order of the Court. The

Court will entertain a motion for the Court to reconsider the Court’s actions at such time as the

defendant and his counsel believe that conditions have changed that would justify the Court to

reconsider.
   Case 5:18-cr-00026 Document 519 Filed 04/09/19 Page 2 of 2 PageID #: 2150



       By Order entered on April 4, 2019, the Court ordered that the defendant be held on

suicide watch due to comments he made to his probation officer (see ECF No. 515). Based upon

representations by the defendant and his counsel, it does not appear that the defendant has been

evaluated by a mental health professional as of the entry of this Order. Therefore, it is hereby

ORDERED that the authorities at the SRJ shall have the defendant evaluated by a mental health

professional forthwith to evaluate whether the defendant shall be continued on suicide watch.

The Administrator of the SRJ shall provide the Court with any and all evaluations regarding the

defendant’s mental health and current mental health status and the mental health professional’s

opinion regarding the necessity of continuation of the defendant on suicide watch. If the Court

then agrees with the recommendation, the Court will issue an appropriate Order regarding the

continuation of suicide watch. However, until such time, the Defendant is ORDERED held by

the SRJ in suicide watch.

       The Clerk is DIRECTED to provide a copy of this Order to the defendant, to all counsel

of record, to the United States Probation Department, to the United States Marshals Service and

to Michael Francis, Administrator of the SRJ via facsimile.

       ENTERED: April 9, 2019.
